Title: Henry Lee to James Madison, 14 November 1833
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Paris
                                
                                14th. Novr 1833
                            
                        
                        It is some time since I had the honour to receive and acknowledge your letter of the 14th. of August last.
                        I infer from it that you Conceive there are many misstatements and false inferences in my observations. I
                            have therein stated on the authority of Mr. Jefferson that Genl. Washington wished you to accept the offer of Secy. of
                            State as successor to Mr. Jefferson, and that you declined it. I have since thought it improbable that you would decline
                            an office under Genl. Washington which you accepted under Mr. Jefferson. Will you be so kind as to tell me if my statement
                            on this subject is or is not correct, and if it is in any degree wrong, to set me right—I have the honour to be with
                            sincere veneration Sir your very humble Sert.
                        
                            
                                H. Lee
                            
                        
                    